Citation Nr: 1033816	
Decision Date: 09/09/10    Archive Date: 09/21/10

DOCKET NO.  09-28 748	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, 
North Carolina


THE ISSUE

Entitlement to service connection for a left ankle disability.


ATTORNEY FOR THE BOARD

K. Osegueda, Law Clerk


INTRODUCTION

The Veteran served from May 1982 until June 1987.

This appeal arises from an October 2007 rating decision issued by 
the Department of Veterans Affairs (VA) Winston-Salem, North 
Carolina Regional Office (RO) that denied service connection for 
a left ankle injury.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

After a careful review of the claims folder, the Board finds that 
the Veteran's claim must be remanded for further action.

As an initial matter, the provisions of the Veterans Claims 
Assistance Act of 2000 (VCAA), codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a), and as interpreted by the Court, are 
applicable to this appeal.  Information concerning the VCAA was 
provided to the Veteran by correspondence dated in May 2007.

In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of (1) a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease or 
injury; and (3) medical evidence of a nexus between the claimed 
in-service disease or injury and the present disease or injury.  
See Hickson v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).

In this case, the RO denied service connection for a left ankle 
injury in an October 2007 rating decision.  However, the 
Veteran's service treatment records indicate evidence of a left 
ankle injury while in-service.

In a March 1982 enlistment examination, the examiner noted normal 
strength and range of motion for the Veteran's lower extremities.  
In October 1986, service treatment records indicate the Veteran 
injured his left ankle while playing basketball.  He had swelling 
and pain to palpation in the mid-medial of his left foot.  X-rays 
indicated that the Veteran's left ankle was not fractured and he 
was diagnosed with a left ankle sprain.  During an October 1986 
follow-up appointment, the Veteran presented on crutches and was 
given a posterior splint.  In a subsequent October 1986 service 
treatment note, one week after the injury, the Veteran complained 
of pain, stated that he could not bear weight on his left foot, 
and reacted with pain to the touch.  The same day, he was 
diagnosed with a third-degree left ankle sprain, and a SLWC 
(short leg walking cast) was ordered.  A November 1986 orthopedic 
note indicated that the Veteran had no swelling of his left ankle 
and minimal pain, so the cast was removed.

There are no further service medical records or private health 
records indicating any complaints concerning the Veteran's left 
ankle associated with the claims file.

The Veteran submitted his original claim for disability 
compensation for his left ankle sprain in April 2007.  In a 
September 2007 VA joints examination the examiner diagnosed the 
Veteran with a severe sprain of the left ankle with residuals.  
The examiner further noted that he was unable to connect one 
episode in service with the present diagnosis without resort to 
speculation.

In the October 2007 rating decision, the RO relied upon the 
medical opinion from the September 2007 VA examination report to 
deny the Veteran's claim.  The statement provided by the VA 
examiner itself is a medical opinion; however, it is unsupported 
by any rationale as to why a more definitive conclusion is not 
possible.  The Board finds that to fulfill the duty to assist the 
Veteran, the claim must be remanded to the AMC/RO to provide him 
with another VA examination by a physician who will use his or 
her medical judgment to provide a medical opinion based on the 
entire claims folder.  Therefore, the claim must be remanded to 
the AMC/RO.

Accordingly, the case is REMANDED for the following actions:

1.  The AMC/RO should contact the Veteran 
and obtain the names and addresses of all 
medical care providers, VA and non-VA that 
treated him for a left ankle disorder since 
his separation from service.  After the 
Veteran has signed the appropriate releases, 
those records should be obtained and 
associated with the claims folder.  All 
attempts to procure records should be 
documented in the file.  If the AMC/RO 
cannot obtain records identified by the 
Veteran, a notation to that effect should be 
inserted in the file.  The Veteran is to be 
notified of unsuccessful efforts in this 
regard, in order to allow him the 
opportunity to obtain and submit those 
records for VA review. 

2.  The Veteran is to be scheduled for an 
examination of his left ankle by a suitably 
qualified VA physician. The purpose of the 
examination is to determine the etiology of 
any current left ankle pathology.  All 
indicated tests and studies are to be 
performed, and a comprehensive recreational 
and occupational history is to be obtained.  
Prior to the examination, the claims folder 
and a copy of this remand must be made 
available to the physician for review of 
the case.  A notation to the effect that 
this record review took place should be 
included in the report of the examiner.  
Based on a review of the claims folder, 
evaluation of the left ankle, and applying 
sound medical principles, the examiner is 
to opine whether it is at least as likely 
as not that any current left ankle 
pathology is the result of the October 1986 
in-service injury to the left ankle.  A 
defensible rationale is to be provided with 
the opinion.  If the examiner opines that 
the question cannot be resolved without 
resorting to speculation, then a detailed 
medical explanation as to why this is so 
(why is the causation unknowable?), must be 
provided.

3.  The Veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications, including the address where 
the notice was sent, must be associated 
with the claims folder.  The Veteran is to 
be advised that failure to report for a 
scheduled VA examination without good cause 
shown may have adverse effects on his 
claim.

4.  After the development requested above 
has been completed to the extent possible, 
the RO should again review the record.  If 
any benefit sought on appeal, for which a 
notice of disagreement has been filed, 
remains denied, the appellant and 
representative, if any, should be furnished 
a supplemental statement of the case and 
given the opportunity to respond thereto.  
Thereafter, if in order, the case should be 
returned to the Board for further appellate 
action.

The RO/AMC must ensure that all directed factual and medical 
development as noted above is completed.  In the event that the 
examination report does not contain sufficient detail, the RO/AMC 
must take any appropriate action by return of the report to the 
examiner for corrective action.  See 38 C.F.R. § 4.2.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must 
be afforded expeditious treatment.  The law requires that all 
claims that are remanded by the Board of Veterans' Appeals or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 
(West Supp. 2009).



_________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


